Citation Nr: 1329694	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  09-23 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.

5.  Entitlement to an increased rating for a right knee disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to October 2002, with active duty for training (ACDUTRA) from November 1987 to February 1988, and interim National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified at a May 2013 hearing by the undersigned held sitting at the RO.  A transcript of that hearing is associated with the claims file.

At the May 2013 Board hearing, the Veteran submitted evidence pertaining to the issues on appeal, along with a waiver of review by the RO.  Accordingly, appellate adjudication may proceed.  At that time, the Veteran asked that the record be held open for 60 days so that additional evidence could be submitted.  Review of the record, however, does not reveal that additional evidence was received by VA.

The issues of entitlement to service connection for a bilateral hearing loss, tinnitus, a left knee disability, and a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

1.  The Veteran's right knee instability is no more than moderate.  

2.  The Veteran right knee disability includes arthritis, with painful motion.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for right knee instability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).

2.  The criteria for a separate 10 percent rating for right knee arthritis with painful motion have been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012); 38 C.F.R. § 4.59 (2012); see also Burton v. Shinseki, 25 Vet. App. 1 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  November 2005, April 2006, May 2007, and October 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The April 2006, May 2007, and October 2011 letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The March 2008 and November 2011 VA examinations with respect to the Veteran's right knee disability were adequate for rating purposes as they recorded the Veteran's complaints, completed a full physical examination, addressed functional loss, and provided opinions as appropriate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the Veteran was assisted by an accredited representative who with the VLJ asked questions to ascertain the Veteran's disabilities' history, etiology, and severity.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the duties set forth in 38 C.F.R. § 3.103(c) (2) are met.

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board may proceed to a decision.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012).  

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right knee disability is rated as 20 percent disabling under the provisions of Diagnostic Code 5257.  38 C.F.R. § 4.71, Diagnostic Code 5257.  Diagnostic Code 5257 provides for 20 and 30 percent ratings when there is moderate and severe recurrent subluxation or lateral instability, respectively.  Id.  

Throughout the appeal period, the Veteran has reported and the VA outpatient treatment records have documented instability of the right knee that has required a knee brace and a cane as assistive devices.  The Veteran also has consistently complained of pain.  Specifically, May 2007 treatment records reflect the presence of marked instability with varus stressing on the lateral side, although August 2007 records show stable Lachman exam, stable anterior and posterior stress testing and stable varus valgus stress testing.  June 2009 records show what was described as motion to varus and valgus stress and some posterior instability as well.  Records dated the following month revealed no ligamentous laxity with anterior drawer or Lachman's, and no ligamentous laxity on the medial side.  On the lateral side there was 2+ ligamentous laxity at 0 degrees and 3+ lateral ligamentous laxity at 30 degrees flexion.  (VA examination report from November 2011 identifies 1+ laxity as from 0 to 5 millimeters, 2+ laxity as from 5-10 millimeters and 3+ laxity as from 10-15 millimeters.  This report also shows that Lachman test measures anterior instability, drawer test measures posterior instability, and applying valgus/varus press to the knee in extension and 30 degrees flexion measures medial-lateral instability.)   

VA examination report from March 2008 shows the Veteran complained of knee pain and tenderness, as well as recurrent swelling.  Physical inspection revealed an intact collateral lateral ligament, a 1 to 2+ laxity of the medial collateral ligament, and a 1 to 2+ positive Lachman.  Range of motion was from 0 to 120 degrees.  X-rays revealed the presence of osteoarthritis.  

Formal VA examination in November 2011 showed range of motion from 0 to 90 degrees with pain at 75 degrees flexion.  Weakened movement and tenderness also was identified.  Anterior and posterior instability testing revealed normal results, but there was 1+ (0 to 5 millimeters) medial-lateral instability.  There was no recurrent patellar subluxation /dislocation.  

The foregoing record does not consistently show the presence of more than moderate instability of the knee.  While there appear to be occasions when the instability is worse than other times, the phenomenon appears to be mainly present on the medial-lateral aspect of the knee, such that severe impairment is not demonstrated, as one would conclude if all measured areas of potential laxity indicated its presence.  Accordingly, a rating in excess of 20 percent for right knee instability is not warranted.   

Additionally, however, the record shows the Veteran also has right knee arthritis.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent evaluation will be assigned with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  Here, service connection for the Veteran's right knee disability is already in effect under Diagnostic Code 5257 for instability, as discussed above.  However, the record establishes, to include as noted on VA examination, that the Veteran's right knee disability is also manifested by arthritis.  Testing completed notes that the Veteran's range of motion of the right knee is painful.  It is VA policy to recognize actually painful motion as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59.  That provision is applicable to any orthopedic disability.  See Burton v. Shinseki, 25 Vet. App. 1 (2010); see also 38 C.F.R. § 4.59 (2012).  Accordingly, a 10 percent separate rating for arthritis with painful motion is also warranted.  (The minimum rating under Diagnostic Code 5003 is appropriate because the range of knee motion is otherwise non-compensable under the diagnostic codes that evaluate that impairment for that joint.  To warrant a 10 percent rating for limitation of extension would require the presence of extension limited to 10 degrees, Diagnostic Code 5261.  A 10 percent rating for limitation of flexion would require evidence showing flexion limited to 45 degrees, Diagnostic Code 5260.)  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's right knee disability, as the instability, limited motion, and functional loss alleged are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's right knee disability and referral for consideration of extraschedular rating is not warranted.

Consideration has also been given to whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran testified at his May 2013 Board hearing as to the effects of his right knee disability on his employment, but also noted that he remains employed driving 18-wheeler trucks.  Similarly, the May 2008 VA examiner found that the right knee disability interfered with the Veteran's employment to a minimal degree, as he appeared to be able to work around it in most situations.  Thus, the Board finds that Rice is inapplicable since the evidence does not establish unemployability due to the Veteran's service-connected right knee disability.


ORDER

An increased rating for right knee instability is denied.

A separate 10 percent rating for painful motion of the right knee with arthritis is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

The record reflects current diagnoses of bilateral hearing loss and tinnitus.  Specifically, the first documented report of tinnitus was at a February 2005 VA outpatient visit; at a September 2007 visit, he reported longstanding bilateral intermittent tinnitus, becoming constant over the last year.  Tinnitus means a noise in the ears, such as ringing, buzzing, roaring, or clicking; it is usually subjective in type.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1914 (30th ed., 2003).  Indeed, tinnitus is a disorder uniquely ascertainable by the senses, and lay assertions as to its existence and duration are especially probative.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Thus, a diagnosis of tinnitus is of record.

With respect to hearing loss, a July 1987 report at enlistment into the National Guard showed left ear hearing loss at 4000 Hertz; bilateral hearing loss was noted at 4000 Hertz in a July 1992 periodic retention examination, and again in May 1995.  In September 2007, a VA audiologist found during an outpatient visit that based on the Veteran's audiogram, his sensorineural hearing loss was almost certainly due to extensive noise exposure in his past military service, and his tinnitus was due to the hearing loss.  Ultimately, the assessment was high frequency hearing loss and tinnitus secondary to long-term noise exposure.  

The threshold for finding a link between current disability and service is low for the purposes of providing a medical examination.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  McLendon held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, diagnoses of hearing loss and tinnitus are of record, but the opinion provided in September 2007 is insufficient on which to base a grant of service connection as it appears to have considered the Veteran's National Guard service as well as his active duty service and ACDUTRA.  Only active duty service and ACDUTRA can be considered in determining whether service connection is warranted.  On remand, an opinion must be obtained that considers this limitation.

Further, the evidence reflects that the Veteran underwent left knee surgery in either 1992 or 1993, between his period of ACDUTRA and his period of active duty service.  During his May 2013 Board hearing, he and his representative asserted that his left knee disability was either caused by his right knee disability, or that the level of disability existing at the time of the early 1990s left knee surgery has been aggravated by the service-connected right knee disability.  Review of the record reveals that while the left knee was examined during the September 2003 and November 2011 VA examinations, no opinion with respect to the left knee was given; at the July 2005 VA joints examination, the left knee was not examined or the existing diagnosis of degenerative joint disease addressed.  On remand, a qualified medical opinion as to the etiology of the Veteran's left knee disability should be obtained.

Finally, ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes.  See 38 U.S.C.A. § 101(22).  Inactive Duty for Training (INACDUTRA) is defined as other than full-time training performed by Reserves.  See 38 U.S.C.A. § 101(23).  Service connection may be granted for injury incurred while either on ACDUTRA or INACDUTRA.  See 38 U.S.C.A. § 101(24).  Here, the Veteran alleges that in May 2006, during his National Guard service, he injured his cervical spine after entering an ambulance, sitting down, and hitting the back of his head on the top rack.  While the October 2006 Medical Evaluation Board proceedings document noted that the Veteran's neck pain began in 2004, it is beyond the purview of the Board to make a determination as to whether the May 2006 incident caused or contributed to the Veteran's currently diagnosed cervical spine degenerative joint disease and disc disease.  Remand is required so that a VA examination may be conducted to clarify the etiology of the cervical spine disability.

Accordingly, the issues of entitlement to service connection for bilateral hearing loss, tinnitus, a left knee disability, and a cervical spine disability are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the etiology of his hearing loss and tinnitus.  An audiogram should be conducted consistent with 38 C.F.R. § 3.385 (2012).  After review of the record, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss and/or tinnitus was caused by or increased in severity beyond its natural progression during, the Veterans ACDUTRA (1987-1988) or active service (2001-2002).  If any other period of the Veteran's service is considered implicated in his hearing loss or tinnitus, the specific date of that service should be identified and the circumstances of the service that give rise to that conclusion must be set forth.  

The term at least as likely as not means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should fully explain any opinion provided, reconciling all conflicting medical evidence.

2.  Forward the Veteran's claims file to a VA examiner with appropriate expertise in orthopedic disabilities.  Ask him or her to review the Veteran's claims file, the provide an opinion as to whether it is at least as likely as not that the Veteran's left knee disability is directly related to his active military service, directly caused by the Veteran's right knee disability, and/or the left knee disability increased in severity beyond its natural progression due to the service connected right knee disability, or none of these.  The examiner should fully explain any opinion provided, reconciling all conflicting medical evidence.

3.  Schedule the Veteran for a VA spine examination to determine the etiology of his currently diagnosed cervical spine disability.  The examiner should be provided the Veteran's claims file, and note the Veteran's relevant history, including the May 2006 document detailing the Veteran's head/neck injury as well as his post-service treatment for degenerative joint and disc disease of the cervical spine.  Thereafter, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's cervical spine disability was incurred (or had its initial onset) as a result of the May 2006 injury.  The examiner should fully explain any opinion provided, reconciling all conflicting medical evidence.

4.  Readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


